Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as November 19, 2018, the actual filing date, there being no earlier priority applications.
The claims filed October 1, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 15, & 19
1 & 15
Cancelled:
2, 5, 6, 10-12, 14, & 16-18
none
Withdrawn:
none
none
Added:
none
19

Claims 1, 3, 4, 7-9, 13, 15, and 19 are currently pending.

No claims have been withdrawn.
Claims 1, 3, 4, 7-9, 13, 15, and 19 are currently outstanding and subject to examination.
This is a final action and is the seventh action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language-MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 4, 7-9, 13, 15, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0259434 of Bringuier et al. (Bringuier) in view of U.S. Patent No. 9,116,322 of Laws (Laws) and Manual of Patent Examining Procedure (Latest Revision June 2020 [R-10.2019]).
With respect to claim 1, Bringuier discloses a drop cable (¶ 23, "an outdoor cable (e.g., drop cable)"), comprising (Figs. 1-7):
a central optical fiber (Fig. 3, ¶ 34, optical fiber 316);
a buffer tube surrounding and in contact with the central optical fiber (¶ 22, "The communication line of the fiber optic cable 114 may include a single optical fiber (e.g., bare fiber, colored fiber, tight-buffered fiber) or multiple optical fibers (see, e.g., optical fiber 216 as shown in FIG. 2), such as those connected in a ribbon or those loosely arranged together in the passage 212 or in a buffer tube(s).");
a plurality of uncoated strength members (Figs. 2 and 3, strength members 218 
an outer jacket surrounding and in direct contact with the buffer tube and the plurality of strength members such that the buffer tube and the plurality of strength members are embedded in the outer jacket (¶ 34, jacket 314; Figs. 2 and 3),
the outer jacket comprising an outermost exterior surface of the drop cable (Fig. 3);
the outer jacket having a circular cross-sectional profile (¶ 23, "In other embodiments, the cable 114 may have a round cross-section, or the cross-section may be otherwise shaped.")
wherein the outer jacket is formed from a polyolefin (¶ 28, "In various exemplary embodiments, the additive materials mixed into polyethylene to increase adhesion of the overmold to the jacket 214 include … Polyolefin Plastomers (POP), such as Dow AFFINITY™.").
Bringuier as set forth above does not disclose:
the buffer tube having a maximum thickness between 0.4 millimeters and 0.8 millimeters;
wherein the buffer tube is formed from one or more of a polyester, a polybutylene terephthalate, or a polypropylene;
each of the plurality of strength members having a maximum outer diameter of greater than 2.5 millimeters;
the outer jacket having a maximum outer diameter between 8 millimeters and 12 millimeters; and

Laws discloses a cables including strength members that limit jacket elongation that includes:
the buffer tube is formed from a polyester.
"Alternatively, a film (e.g., a tape film formed from polyester, another suitable polymer, and/or other suitable materials) may be wrapped around the twisted pairs 125 to form a tube."
Col. 6, l. 55 and adjacent.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polyester for buffer tube material along the lines of Laws in a system according to Bringuier as set forth above in order to protect optical fibers and/or use known successful materials for same. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a fiber optic cable) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
wherein the buffer tube is formed from one or more of a polyester, a polybutylene terephthalate, or a polypropylene.

Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP § 2144.04(IV).
As the scope of claim 1 departs from that of Bringuier in view of Laws as set forth above only with regards to the relative dimensions, the claimed device is not patentably distinct from the prior art device of Bringuier in view of Laws as set forth above as set forth above.
Consequently, the following limitations are seen as a recitation of relative dimensions of the claimed device.
the buffer tube having a maximum thickness between 0.4 millimeters and 0.8 millimeters;
each of the plurality of strength members having a maximum outer diameter of greater than 2.5 millimeters;
the outer jacket having a maximum outer diameter between 8 millimeters and 12 millimeters; and
wherein the drop cable is extended for a length of at least 150 feet.

Herein, this analysis is referred to as “relative size”.
Examiner notes that the specification as originally filed does not indicate any unusual, unexpected, and/or special benefit by having the cited/claimed dimension(s). In fact, no mention is seen of any advantage arising from the dimensions is made in the specification as originally filed. Strength of components is seen to arise from the use of specific materials and no unusual, unexpected, and/or special structures or benefits are cited in claim 1.
With respect to claim 3, Bringuier in view of Laws and the MPEP as set forth above discloses the drop cable of claim 1, including one wherein
the outer jacket is formed from a polyethylene.
Bringuier, abstract, "The interior and exterior portions of the jacket both include polyethylene, and the exterior portion further includes an additive that is not in the interior portion."
With respect to claim 4, Bringuier in view of Laws and the MPEP as set forth above discloses the drop cable of claim 1, including one wherein
the outer jacket is formed from a medium density polyethylene.
Bringuier, ¶ 31, "In at least one embodiment, the fiber optic cable is an RPX® furcation tube formed from medium-density polyethylene (MDPE) with an additive, such as 10% by weight Dow PRIMACOR™. The tube may contain fiber ribbons. The additive material is mixed into the MDPE to become material used in the jacket, such as material 
With respect to claim 7, Bringuier in view of Laws and the MPEP as set forth above discloses the drop cable of claim 1, including one wherein
each of the plurality of strength members is formed from a fiber-reinforced polymer.
Bringuier, ¶ 20, "The fiber optic cable 114 may include a strength element that provides additional tensile strength to the fiber optic cable 114, such as aramid yarn or glass-reinforced plastic rods (see, e.g., strength member 218 as shown in FIG. 2) that extend lengthwise through the jacket." Compare to Applicant’s ¶ 23.
With respect to claim 8, Bringuier in view of Laws and the MPEP as set forth above discloses the drop cable of claim 1, but not one wherein
each of the plurality of strength members has a maximum outer diameter of greater than 3 millimeters.
Relative size.
With respect to claim 9, Bringuier in view of Laws and the MPEP as set forth above discloses the drop cable of claim 1, including one wherein
the plurality of strength members is two strength members,
the two strength members spaced apart from each other by approximately 180 degrees about the buffer tube when viewed in a cross-sectional profile.
Bringuier, Figs. 2 and 3.
With respect to claim 13, Bringuier in view of Laws and the MPEP as set forth above discloses the drop cable of claim 1, but not one wherein
the buffer tube has a maximum outer diameter of between 1.4 millimeters and 
Relative size.
With respect to claim 15, Bringuier in view of Laws and the MPEP as set forth above discloses a drop cable, comprising (Bringuier, ¶ 23, "an outdoor cable (e.g., drop cable)", Figs. 1-7, see claim 1, above):
a central optical fiber (Bringuier, Fig. 3, ¶ 34, optical fiber 316);
a buffer tube surrounding and in contact with the central optical fiber (Bringuier),
the buffer tube having a maximum thickness between 0.4 millimeters and 0.8 millimeters (relative size),
the buffer tube having a maximum outer diameter between 1.4 millimeters and 1.8 millimeters (relative size), and
wherein the buffer tube is formed from one or more of a polyester, a polybutylene terephthalate, or a polypropylene (Laws per claim 1, above);
two uncoated strength members (Bringuier, Figs. 2 and 3, strength members 218 and 318, respectively; ¶ 44, "uncoated GRP strength member rod"),
each of the two strength members having a maximum outer diameter of greater than 2.5 millimeters (relative size),
the two strength members spaced apart from each other by approximately 180 degrees about the buffer tube when viewed in a cross-sectional profile (Bringuier, Figs. 2 and 3); and
an outer jacket surrounding and in direct contact with the buffer tube and the two strength members such that the buffer tube and the two strength 
the outer jacket comprising an outermost exterior surface of the drop cable (Bringuier, Fig. 3) and having a maximum outer diameter between 8 millimeters and 12 millimeters (relative size),
the outer jacket having a circular cross-sectional profile (Bringuier per claim 1), and
wherein the outer jacket is formed from a polyolefin (Bringuier per claim 1), and
wherein the drop cable is extended for a length of at least 150 feet (relative size).
With respect to claim 19, Bringuier in view of Laws and the MPEP as set forth above discloses a drop cable (Bringuier per claims 1 and 15, above), comprising:
a central optical fiber (Bringuier) including a core and one or more of cladding and coating layers (generally required for optical fibers);
a buffer tube surrounding and in contact with an entire surface of an outer layer of the one or more cladding and coating layers of the central optical fiber (Bringuier, ¶ 22, "The communication line of the fiber optic cable 114 may include a single optical fiber (e.g., bare fiber, colored fiber, tight-buffered fiber) or multiple optical fibers (see, e.g., optical fiber 216 as shown in FIG. 2), such as those connected in a ribbon or those loosely arranged together in the passage 212 or in a buffer tube(s)."),
the buffer tube having a maximum outer diameter between 1.4 
wherein the buffer tube is formed from one or more of a polyester, a polybutylene terephthalate, or a polypropylene (Laws per claim 1, above);
a plurality of uncoated strength members (Bringuier, Figs. 2 and 3, strength members 218 and 318, respectively; ¶ 44, "uncoated GRP strength member rod") each having a maximum outer diameter of greater than 2.5 millimeters (relative size),
the plurality of strength members all arranged along a single elevation around the central optical fiber (Bringuier, Figs. 2 and 3); and
an outer jacket in direct contact with entire outer surfaces of the buffer tube and all of the plurality of strength members (Bringuier, ¶ 34, jacket 314; Figs. 2 and 3),
the outer jacket comprising an outermost exterior surface of the drop cable (Bringuier, Fig. 3) having a maximum outer diameter between 8 millimeters and 12 millimeters (relative size),
the outer jacket having a circular cross-sectional profile (Bringuier per claim 1), and
wherein the outer jacket is formed from a polyolefin (Bringuier per claim 1), and
wherein the drop cable is extended for a length of at least 150 feet (relative size).
Bringuier in view of Laws and the MPEP as set forth above does not disclose:

For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).
Consequently, because Bringuier in view of Laws and the MPEP as set forth above as set forth above provides the structure of claim 19, the combination is seen as also providing the same claimed properties or functions of claim 19.
Unsupported features are seen to directly result from the supported/claimed structures. No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Herein, this analysis is referred to as “same product/same features”.
Consequently, the structure provided by Bringuier in view of Laws and the MPEP as set forth above is seen to include:
the drop cable has a loaded sag of less than 5%.

Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered but they are not persuasive and the claim rejections are not rebutted.
Applicant argues that:
A. Applicant respectfully asserts that the specific combination of dimensions and 
Examiner response: The materials function and operate as such materials do in a predictable and foreseeable fashion. The claimed cable is of a construction that would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention as indicated by the rejections. The materials and constructions of Laws lend themselves to Bringuier in a predictable and foreseeable way.
A rope can be of any length and it is still a rope, the same at foot 1 as the same as foot 20 as the same at foot N.
The assertions in the specification as originally filed are seen as unsupported declarations of function, characteristic, and/or ability that stand alone, 
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).
Consequently, because Bringuier in view of Laws as set forth above provides the structure of claim 1, the combination is seen as also providing the same claimed properties or functions of claim 1.
Unsupported features are seen to directly result from the supported/claimed structures. No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Herein, this analysis is referred to as “same product/same features”.

B. Notwithstanding the assertions in A. above, Applicant furthermore asserts that it is improper to use a patent applicant's own specification to provide the only 
Examiner response: Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, “[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness. MPEP § 2145(X)(A).
The examiner believes that only knowledge which was within the level of ordinary skill in the art prior to Applicant’s effective filing date has been used to make the combination.

Regarding sections B.i. and B.ii. of Applicant’s remarks, Applicant is seen to argue that the problems addressed by Applicant’s technology are not found in the cited references (B.i.) or that they teach away (B.ii.).
The problem an applicant teaches/discloses is not limiting. “Under the correct analysis, any need or problem known in the field and addressed by the patent can provide a reason for combining the elements in the manner claimed.“ KSR International Co. v. Teleflex Inc., et al., 550 U.S. 398 at 402, 127 S. Ct. 1727 at 1732, 82 U.S.P.Q.2d 1385 at 1389, 1390 (2007).
For B.ii., while Applicant cites differences, or purported differences, in the cited art, these differences are not seen to constitute a teaching away.

Altogether, even if the cited references were to be combined and modified as asserted by the Office, there is no teaching, suggestion, or motivation to one skilled in the art from the cited references to form a drop cable of at least 150 feet having a central optical fiber, a buffer tube surrounding and in contact with the central optical fiber in which the buffer tube has a maximum thickness between 0.4 millimeters and 0.8 millimeters and/or having a maximum outer diameter between 1.4 millimeters and 1.8 millimeters, and is formed from one or more of a polyester, 
Examiner response: Applicant invokes teaching, suggestion, or motivation/TSM to rebut the rejections. TSM is not the law of the land.
The Supreme Court has rejected TSM as the only grounds upon which obviousness can be found. The court stated:
(b) The TSM test captures a helpful insight: A patent composed of several elements is not proved obvious merely by demonstrating that each element was, independently, known in the prior art. Although common sense directs caution as to a patent application claiming as innovation the combination of two known devices according to their established functions, it can be important to identify a reason that would have prompted a person of ordinary skill in the art Graham analysis. But a court errs where, as here, it transforms general principle into a rigid rule limiting the 
82 USPQ2d 1385 at 1389
The Supreme Court has rejected TSM as the only grounds upon which obviousness can be found. Consequently, while rigid application of the TSM/teaching, suggestion, or motivation test for obviousness acts as a safe harbor for an obviousness rejection, it sets no boundary for such obviousness rejections and is not an exclusive criteria. The TSM test does not have to be met for there to be obviousness as other analyses are available. A claim is obvious where its subject matter is directed to known elements that are combined by known methods to provide predictable results. MPEP § 2141(III). TSM is seen as a subset of this definition.
Per the rejections above, the claims are seen as obvious over the prior art and combined in a manner that relies upon a reasonable rationale available to the person of ordinary skill in the art before the effective filing date of the claimed invention.

Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above. Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication US 20200158971 A1 of May 21, 2020 was previously cited.
No new art is cited.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
November 5, 2021